Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 11-13, and 17-20 are canceled.
Claim 4 is amended.

Allowable Subject Matter
Claims 4-10 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a spool frame connected to the cutting device frame, the spool frame configured to rotate with respect to the cutting device frame about the spool central axis
a spool driven pulley connected to the spool frame
a first driving pulley connected to and configured to be rotated by a servo motor and spaced apart from the spool driven pulley, the servo motor configured to rotate the spool frame about the spool central axis
a first timing belt secured about at least the spool driven pulley and the first driving pulley
a blade drive motor connected to the blade shaft and configured to rotate the blade shaft about the blade shaft central axis
first spool sidewall normally and rotatably connected to the fixed axle, the first spool sidewall comprising a spool driven pulley configured to rotate the blade spool about the fixed axle
a second spool sidewall normally and rotatably connected to the fixed axle, the second spool sidewall spaced apart from the first spool sidewall
a plurality of guide rods connecting the first spool sidewall to the second spool sidewall
a first bushing slidably connected to one of the plurality of guide rods
a blade carriage connected to the first bushing and to the spindle in a manner that permits free rotation of the spindle with respect to the blade carriage
a first timing belt secured about at least the spool driven pulley
a first driving pulley spaced apart from the spool driven pulley and configured to apply a first force to the first timing belt, the first force sufficient to rotate the spool driven pulley
a servo motor connected to and configured to rotate the first driving pulley;
a second timing belt secured about at least the blade shaft driven pulley
a second driving pulley spaced apart from the blade shaft driven pulley and configured to apply a second force to the second timing belt, the second force sufficient to rotate the blade shaft driven pulley
a blade drive motor connected to and configured to rotate the second driving pulley
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






July 26, 2021